May 05, 2006


Mr. Barry Snell
Bayne Snell & Krause
8626 Tesoro Drive, Suite 500
San Antonio, TX 78217-6233
Mr. Mark J. Cannan
Clemens & Spencer, Inc.
112 East Pecan Street, Suite 1500
San Antonio, TX 78205

RE:   Case Number:  04-0681
      Court of Appeals Number:  04-03-00832-CV
      Trial Court Number:  2003-CI-04682

Style:      KRISTIN TERK BELT AND KIMBERLY TERK MURPHY, JOINT INDEPENDENT
      EXECUTRIXES OF THE ESTATE OF DAVID B. TERK, DECEASED
      v.
      OPPENHEIMER, BLEND, HARRISON & TATE, INC., GLEN A. YALE, J. DAVID
      OPPENHEIMER AND KENNETH M. GINDY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Dan Crutchfield    |